          Case 3:20-cv-00133-JCH Document 20 Filed 02/23/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                   CIVIL ACTION No. 3:20-cv-00133-JCH
         Plaintiff,

 v.

 YALE UNIVERSITY, MARVIN CHUN,
 MARK SCHENKER, PETER SALOVEY,
 JESSIE ROYCE HILL             FEBRUARY 23, 2020

       Defendants.
 __________________________________


                 MOTION TO SEAL DECLARATION IN SUPPORT OF
               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


       Plaintiff Jakub Madej respectfully requests a permission from this Court to file under seal

a declaration in support of Plaintiff’s motion for preliminary injunction. Plaintiff filed this motion

with the Court February 23, 2020.

       Declarant, a non-party to this case, maintains an ongoing relationship with both the Plaintiff

and the Defendants. Plaintiff wishes to seal this declaration to protect the Declarant’s privacy

interests and confidential information. Revealing Declarant’s identity could harm not only the

Declarant but also Declarant’s relationship with other individuals in the Yale community.

       Plaintiff has efiled (via CM/ECF) an unredacted version of said declaration as a sealed

document.

       Granting this motion will not adversely impact the right of public access, nor will it hinder

the public interest in understanding the judicial process or this particular action.
         Case 3:20-cv-00133-JCH Document 20 Filed 02/23/20 Page 2 of 2



       Plaintiff has notified Patrick M. Noonan, Defendants’ Counsel, of this request. In the

interest of time, Plaintiff has sent an unsealed but password-encrypted version of this declaration

to the Counsel via email.

       Plaintiff attaches a proposed order granting the present motion.



                                                            Respectfully submitted,

                                                            /s/ Jakub Madej

                                                            Plaintiff
                                                            535 Fifth Avenue, 16th Floor
                                                            New York, NY 10017
                                                            Email: j.madej@lawsheet.com
                                                            Telephone: (646) 776-0066
                                                            Fax: (203) 902-0070




                                                                                                 2
